Citation Nr: 1224130	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-38 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to November 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2008 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA), which granted service connection for PTSD and assigned a 30 percent rating effective November 30, 2006.  The Veteran subsequently appealed the assigned rating.  In a June 2009 rating decision, the RO increased the rating to 70 percent effective November 30, 2006.   As the Veteran has not affirmatively expressed satisfaction with this rating, his appeal continues.  
A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (When a claimant has filed an NOD seeking an increased rating, and RO subsequently assigns an increased rating that is less than the maximum benefit, the appeal remains active.)

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD symptoms include intrusive thoughts, flashbacks, nightmares, sleep disturbance, hypervigilance, exaggerated startle response, difficulty being in crowds, anger, irritability, depressed mood, hopelessness, decreased energy and weight gain.  These symptoms result in occupational and social impairment in most areas.  Total occupational and social impairment is not shown.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (Code) 9411 (2011). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in August 2008 and September 2008, the RO generally informed the Veteran of the evidence necessary to substantiate his claim for increase and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a July 2009 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of VA treatment records, private treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his wife, and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

A June 2007 VA mental health record shows a diagnosis of PTSD.  Mental status examination showed that the Veteran's mood was dysphoric, his affect was blunted and his insight and judgment was limited.  His wife had reported that the Veteran had become more and more antisocial over the years.  The Veteran reported disrupted sleep, nightmares and decreased total sleep.  

During a subsequent September 2007 mental health visit, the Veteran reported that he was on probation at work.  He had been written up for taking time off that he had been promised.  He was extremely anxious as he described being confronted with such irrational authority.  The observed response in the office was deemed a form of reexperiencing the original trauma.  
The Veteran reported that he had become more withdrawn from family and friends and was sleeping poorly, mainly because he had difficulty falling asleep.  He also experienced disturbing dreams.  He reported fantasies about hurting people at work but had no plans or intent.  Mental status examination showed psychomotor slowing, depressed mood and blunted affect.  There were no hallucinations.  Suicidal and homicidal ideation were absent.  The Veteran was noted to be fatigued with irritability/anger, nightmares and flashbacks.  The diagnosis was PTSD.  

On February 2008 VA examination, the Veteran reported having difficulty with sleep, hypervigilance, difficulty with anger, isolation and stomach problems related to stress.  For the past four or five years he had been taking medication for depression.  He had been on Effexor for the past year.  He reported that the medication had been helpful.  He had not had any prior inpatient psychiatric treatment.  

He reported that he did not have any friends and did not like to be around a lot of people.  His hobby was golf and he tried to go golfing once every two months.  He did not currently use alcohol as he had stopped drinking in 1997.  He did not use drugs or have any history of legal problems.  He was able to complete his activities of daily living independently.  He had been working for VarTec doing extraction for the past four years.  He had had approximately 11 absences and was on probation.  

Mental status examination showed that the Veteran was alert and oriented.  Affect was somewhat blunted.  He reported some vague visual hallucinations and denied experiencing any auditory hallucinations.  He indicated that he only was able to sleep about 3 to 4 hours per night.  Appetite and energy were adequate. The diagnosis was PTSD and a GAF score of 65 was assigned.  

A March 2008 VA mental health note shows that the Veteran was continuing to struggle with issues at work but overall things were improving.  He indicated that he had become more withdrawn and continued to have difficulty sleeping.  He noted one episode where he became very angry and threw a printer on the floor when frustrated by his daughter.  Mental status examination showed psychomotor slowing, soft speech, anxious and dysphoric mood and constricted affect.  There were no hallucinations.  The Veteran was noted to be isolated and fatigued.  Irritability and anger were present but improved.  He also experienced nightmares and flashbacks.  

A subsequent June 2008 VA mental health progress note shows similar findings.  The Veteran reported increasing difficulties with dysphoria.  He felt like he was constantly tired.  He had occasional thoughts that he might be better off dead but he was not making any plans and would not want to hurt his family in this way.  He noted that his irritability, isolativeness and exaggerated startle response to perceived movement in the periphery of his vision remained significant concerns.  Mental status examination findings were similar to those from March 2008.  

In a July 2008 notice of disagreement, the Veteran's wife described him as having increased irritability, anger and insomnia.  He was easily agitated by any change in routine and he hated unexpected guests to visit their home.  He had not been sleeping at night and had trouble remembering to do certain things like take his check-in badge to work or to pay utility bills.  He had a blunt affect on his face at all times and needed supportive psychotherapy to try to be functional.  He had been extremely anxious, with changes in his behavior and speech patterns.  He was not as reliable, dependable or productive as he had been in the past and had very little motivation.  He was not participating in leisure activities and got stressed out easily, resulting in frequent bowel difficulty.  

On September 2008 VA examination, the Veteran reported difficulty with sleep, nightmares, intrusive thoughts, exaggerated startle response, hypervigilance, anger, agitation, difficulty being in crowds and isolation.  He continued to receive medication management and counseling from VA.  He reported a recent increase in medication and also reported having problems related to the side effects of the medication.  He had never been hospitalized for psychiatric problems.  

The Veteran indicated that he currently lived with his wife and two children and had no friends.  His only hobby was golfing but he had not gone golfing in several months.  He had problems doing activities with his family.  His brother had recently been married and he had not gone to the wedding.  He had also had problems writing bad checks.  He had been to the check advance places and still owed money from that.  He reported that he was adequately able to complete his activities of daily living.  

The Veteran indicated that he had been working with the same company for five years doing DHA extraction.  He had been written up twice recently related to being late for work and had been written up four times in the past year.  He had problems getting along with others at work and reported that he was getting ready to quit his job after the first of the year.  He reported that he generally had difficulty with coworkers and had not been promoted since he first started working.  In general, he had difficulty with job performance.  

Mental status examination showed that the Veteran's affect was blunted.  He reported difficulty with his memory but recalled three out of three words at five minutes without prompting and identified the current and recently past president.  When asked about auditory and visual hallucinations, he indicated that at times he saw something in his peripheral vision.  He also reported some experiences where he felt like he was in a dream but was not asleep.  He also would also sometimes hear someone ask him a question and then discover that no one was there.  The diagnosis was PTSD and the examiner assigned a GAF score of 52.  

The examiner commented that the Veteran was continuing to have difficulty with sleep, nightmares, intrusive thoughts, exaggerated startle response, hypervigilance, anger problems, agitation, difficulty being in crowds and isolation.  His wife was concerned about his poor judgment, particularly regarding writing bad checks and using check advance places.  The examiner noted that the Veteran was demonstrating moderate impairment in functioning related to symptoms of PTSD.  The Veteran's wife was currently managing the financial affairs at home, which appeared adequate him.  

In a February 2009 statement, the Veteran's wife reported that the Veteran had been fired.  She noted that he had had a friend in upper management at the job who kept him there for a while and that no one was going to hire him now, given his anti-social tendencies, fair to poor communication skills, poor tolerance for change and poor attendance.  

April to May 2009 progress notes show that the Veteran received some private counseling and assessment.  An April 2009 biopsychosocial assessment shows that he reported symptoms of anxiety, depressed mood, sleep apnea, fatigue, weight gain, decreased sleep, irritability and decreased sex drive.  It was noted that his psychosocial stressors included financial problems and lack of self-sufficiency/occupation.  It was also noted that his social support system was limited, his marriage/relationships were strained, his relationships with his family/children were strained and his social relationships were limited.  Regarding his personal/psychological functioning, the Veteran was characterized as depressed, anxious and with a sense of failure.  The diagnostic assessments were depressive disorder NOS, acute reaction to stress and rule out PTSD.  A GAF score of 65 was assigned.  

A later April 2009 progress note indicates that the Veteran was anxious about his future, particularly financially.  He felt pretty defeated.  A GAF score of 66 was assigned.  

A May 2009 progress note shows that the Veteran was very involved in his children's life.  His moods had been good most of the time.  Pleasure was derived through his children.  The Veteran did see his life as a failure.  

On May 2009 VA examination, the Veteran reported that he was currently taking mirtazipine and effexor and that the medication helped with his sleep to some extent.  He was also receiving individual counseling.  He reported that he still only got about four hours of sleep and that he woke up "fighting."  He also reported sleeping during the day.  It was noted that he had been diagnosed with sleep apnea, which affected his quality of sleep.  He indicated that he had nightmares about two times per week and lately was having more difficulty with intrusive thoughts.  This was due to his losing his job, being fired at the end of January 2009.  He had been initially been placed on probation due to attendance problems, then moved to another supervisor and then fired.  

He indicated that he had had problems with anger and difficulty getting along with the team leader.  He also reported some difficulty with hypervigilance, exaggerated startle response and difficulty being in crowds.  Additionally, he had difficulty with depression and would sometimes stay in bed all day.  This would occur about two to three times per week.  Further, he reported difficulty with anger and irritability and indicated that he had been taking things out on his children and his wife.  He reported that he had been arguing with his wife more than usual and in general was having difficulty with depressed mood, hopelessness, decreased energy and increased appetite with weight gain of 30 pounds since January.  

The Veteran reported poor socialization and having no close friends.  He enjoyed playing golf but had last played one year prior.  He reported that he did attend church.  He indicated that he had poor motivation to complete his activities of daily living.  He would skip basic hygiene two to three times per week when he spent all day lying in bed.  He was able to complete his activities of daily living independently, however.  

Mental status examination showed that the Veteran was generally alert and oriented, although orientation to date was off by two days.  Thought process was generally linear and history was adequate.  Affect was blunted.  Insight was demonstrated.  The Veteran reported at times having something in his peripheral vision but denied any overt psychosis.  The diagnosis was PTSD and a GAF score of 49 was assigned.  The examiner commented that the Veteran had reported difficulty with intrusive thoughts, hypervigilance, being in crowds, anger, irritability, depressed mood, hopelessness, decreased energy and weight gain.  Overall, he was reporting a severe level of impairment in occupational functioning due to symptoms of PTSD.  He performed within normal limits on the mental status examination and the examiner found him competent to manage his own funds.  

VA records from 2010 to 2012 show that the Veteran continued to receive treatment and evaluation for PTSD.   

During an April 2011 mental health outpatient visit, the Veteran was noted to continue to have problems with irritability, poor sleep, nightmares and social withdrawal.  He was isolated at home, watching tv and taking naps.  He would get irritable and watchful.  He was sleeping 3 to 4 hours nightly and had fears of having nightmares.  He also had headaches.  

Mental status examination showed that the Veteran was obese and watchful, with mildly retarded activity.  His speech was sparse but goal directed.  His thought processes were constricted and his mood was moderately depressed.  His affect was irritable and there was no evidence of psychosis.  The diagnosis was PTSD and a GAF score of 51 was assigned.  

During an April 2012 visit, it was noted that the Veteran came in with his wife who was very supportive.  They talked about their son who was going to be graduating from high school and going on to college.  The Veteran reported that he would wake up at night and have difficulty getting back to sleep.  He was not experiencing full-fledged nightmares so he was able to fall back to sleep and overall he was getting plenty of sleep.  He indicated that his anger was persisting but he was doing better with controlling it and distracting himself.  He denied experiencing suicidal or homicidal ideation and he was not abusing substances.  

An April 2012 mental status examination showed that the Veteran was well-presented and cooperative with intact speech.  His mood was even and his affect was euthymic.  His short term memory was not so good and his insight was fair.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left knee disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran's PTSD is rated under Diagnostic Code 9411.  Pursuant to this diagnostic code, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In the instant case, the evidence does not establish that the Veteran's PTSD is severe enough to warrant assignment of a higher, 100 percent rating.  Notably, the record does not contain any evidence of gross impairment in thought processes or communication; grossly inappropriate behavior or memory loss for names of close relatives, one's own occupation, or one's own name.  Also, although the Veteran has reported some level of disturbance in the peripheral vision and occasionally hearing someone speak when no one was around, he specifically denied any overt psychosis (e.g. visual or auditory hallucinations) during the May 2009 VA examination and there is no evidence indicating that he actually experiences "persistent delusions or hallucinations."    Also, he has clearly not been assessed as being a persistent danger to himself or others and although he reported occasionally neglecting his activities of daily living, there is no indication that he has ever actually been unable to perform these activities.   Additionally, while he was off by two days on one occasion when asked to name the current date, he is generally not shown to be disoriented to time or place.  To the contrary, he has generally been shown to be oriented to these spheres.  

More generally, the Veteran's mental impairment has not been shown to result in total occupational and social impairment.  In this regard, the Veteran has been able to maintain a significant level of social functioning, allowing him to maintain a meaningful, albeit difficult, relationship with his wife and children.  In sum, the evidence indicates that the level of severity of the PTSD is at most compatible with occupational and social impairment with deficiencies in most areas, the criteria applicable to the currently assigned 70 percent rating.  Id.  
Additionally, the GAF scores assigned to the Veteran are not compatible with total occupational and social impairment.  Notably, the lowest GAF score assigned has been 49.  GAF scores between 41 and 50 generally reflect serious symptoms or any serious impairment in reality testing or communication (speech is at times illogical, obscure or irrelevant or major impairment in several areas, such as work, school, family relations, judgment, thinking or mood.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  Consequently, a score near the very high end of this scale (i.e. 49) does not tend to reflect total occupational and social impairment.   

The Board has also considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's reduction in functioning resulting from his PTSD symptomatology is fully contemplated by the applicable schedular criteria.  There is nothing in the record to suggest that his psychiatric disability is so exceptional or unusual as to render impractical the application of these regular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). Finally, the evidence is not so evenly balanced that there is doubt as to any material issue. 38 U.S.C.A. § 5107.


ORDER

An initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) is denied.    


REMAND

As alluded to above, the record appears to indicate that the Veteran was dismissed from his job in February 2009 and that the dismissal may have resulted due to difficulties he was experiencing related to his PTSD.  Consequently, a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record.  This claim for a TDIU is essentially a component of the Veteran's claim for higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  Also, as the Veteran is now rated as 70 percent disabled due to his PTSD, he meets the minimum schedular requirements for assignment of a TDIU rating.  

Although the TDIU claim has been raised by the record, the RO/AMC has not adjudicated it.  Thus, the RO/AMC should adjudicate the matter of the Veteran's entitlement to a TDIU in the first instance to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown 4 Vet. App. 394, 393(1995).  Consequently, the claim must be remanded to the RO/AMC to complete this adjudication.  On remand, the RO/AMC should ensure that the Veteran receives appropriate VCAA notice pertaining to the TDIU claim.  The RO/AMC also should ensure that any necessary development is completed, to include obtaining any outstanding medical records pertinent to the claim and providing a VA examination in relation to the claim, if such examination is deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should ensure that the Veteran receives appropriate VCAA notice pertaining to the TDIU claim.  The RO/AMC also should ensure that any necessary development of the claim is completed, to include obtaining any outstanding medical records pertinent to the claim and providing a VA examination in relation to the claim, if such examination is deemed necessary.

2.  After completion of the above development, the Veteran's claim of entitlement to TDIU should be adjudicated.  If the determination is adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


